DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on January 14, 2021 for application 16655248.

Acknowledgements

Claims 21-22 are added.
Claim 19 is canceled.
Claims 1-2, 4-14, and 16-18, and 20-22 are pending.
Claims 1-2, 4-14, and 16-18, and 20-22 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 01/14/2021 has been entered.


Response to Arguments

In response to Applicant’s arguments for Claim Rejections under 35 USC § 103, Applicant argues that Wilson is silent to a card payment system implemented based on the blockchain database using the card token ID to prevent leakage of the card information and information related to the use of the card by the user being transmitted to and received from an application in the user device by using the push token ID in order to identify the user. Examiner respectfully disagrees as based on the limitations of Claim 1, Wilson discloses a system for transferring digital currency from a
payer to recipient, authenticating blocks on a blockchain and Consumers may be able to register for a crypto account or wallet with no or minimal documentation or process and  merchants may more easily accept digital payment and with lower fees and overheads. Paragraph 0267 describes a system for recording data describing first entity such as a customer by providing reference identifier to the data. The identifier is used to retrieve an entry from a blockchain and the entry is authenticated.
Applicant also argues that Applicant's claim describes using the card token ID, which is a unique ID corresponding to the card information, so that the risk of exposing the card information is minimized which is not taught by Flitcroft. Examine respectfully disagrees as when a user decides to register with the system described in paragraphs 0231, the user submits user authentication information, the master account number and other identifying data for entry into database. The limited use number provided in response to the request is associated with a specific RAD System user identification previously assigned to the user and then the central processing stations obtains the next available limited use number. Once the merchant receives a limited use number from the RAD system, the transaction details are transferred to the merchant acquirer via the central processing station. The central processing station verifies the validity of the limited use number and ensures that the transaction meets all specified limitations, then the central processing station enters the master credit card number into the transaction message in place of the limited use number.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-14, and 16-18, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson et al.(US 2018/0204191 A1) in view of Flitcroft et al. (US 2003/0028481 A1) in further view of Asar et al. (US 2014/0236838 A1)
Regarding Claims 1 and 13, Wilson discloses a method for approving use of a card using a token ID, comprising steps of:
- registering, in a blockchain database, [a card token ID corresponding to card information on a user, user identification information, a push token ID corresponding to an app installed on a user device of the user], and a public key of the user and managing a blockchain transaction ID corresponding to the registration process (¶0202, ¶0267, ¶0275, ¶0281)
- transmitting, by the intermediary server, an authentication request for the order data to the user device corresponding to the obtained push token ID (¶0202, ¶0267, ¶0275, ¶0281)
- obtaining a user signature value from the user device, the user signature being order 2Application No. 16/655,248 Reply to Office Action of September 17, 2020 data signed with a private key of the user, in response to transmitting the authentication request for the order data (¶0055, ¶0276, ¶0277, ¶0278)
- confirming, at the intermediary server, whether the user signature value is valid by using the public key of the user registered in the blockchain database, and in response to confirming that the user signature value is valid, registering, at the intermediary server, the order data in the blockchain database (¶0041, ¶0072, ¶0087, ¶0279).
	Wilson does not disclose (c) at the intermediary server, transmitting, approval request information, including the order data and the card token ID corresponding to the user identification information, to at least one financial server, and verifying, at the financial server, the order data included in the approval request information by referring to the order data registered in the blockchain database, wherein the order data corresponds to the card token ID included in the approval request information and transmitting, by  the financial server, approval result information corresponding to a verification result to the intermediary server.
	Flitcroft discloses: (c) at the intermediary server, transmitting, approval request information, including the order data and the card token ID corresponding to the user identification information, to at least one financial server, and verifying, at the financial server, the order data included in the approval request information by referring to the order data registered in the blockchain database, wherein the order data corresponds to the card token ID included in the approval request information and transmitting, by  the financial server, approval result information corresponding to a verification result to the intermediary server (¶0234, ¶0235).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/method of Wilson to include (c) at the intermediary server, transmitting, approval request information, including the order data and the card token ID corresponding to the user identification information, to at least one financial server, and verifying, at the financial server, the order data included in the approval request information by referring to the order data registered in the blockchain database, wherein the order data corresponds to the card token ID included in the approval request information and transmitting, by  the financial server, approval result information corresponding to a verification result to the intermediary server, as disclosed in Flitcroft, in order to prevent fraudulent transactions (see Flitcroft ¶0011).
The combination of Wilson and Flitcroft does not disclose Registering [card token ID of user, user identification information, push token ID].
Asar however discloses registering [card token ID of user, user identification information, push token ID] (¶0014-¶0015, ¶0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/method of Wilson to include registering [card token ID of user, user identification information, push token ID], as disclosed in Asar, in order to make payments in a transaction without use of physical payment devices (see Flitcroft ¶0011).
Regarding Claims 2 and 14, Flitcroft discloses wherein the financial server includes a 1-st financial server and a 2-nd financial server, further comprising: 4Application No. 16/655,248 Reply to Office Action of September 17, 2020  verifying, at  the 1-st financial server, the order data included in the approval request information by referring to the order data registered in the blockchain database, wherein the order data corresponds to the card token ID included in the approval request information, and, transmitting, at  the 1-st financial server, an approval request for the order data to the 2-nd financial server; and in response to the approval result information being transmitted from the 2-nd financial server to the 1-st financial server, receiving the approval result information from the 1-st financial server¶0234-¶0235).
Regarding Claims 4 and 16, Wilson discloses transmitting, at the intermediary server, the user authentication request, wherein the user device generates the private key and the public key in response to the user authentication request, the user device transmits a setting request, for the user to set confirmation information, to the user, and the user device stores the confirmation information obtained from the user; and receiving the public key from the user device (¶0302, ¶0303, ¶0306).
Regarding Claims 5 and 17, Flitcroft discloses wherein the financial server includes a 1-st financial server and a 2-nd financial server, further comprising: 5Application No. 16/655,248 Reply to Office Action of September 17, 2020 transmitting, by the intermediary server, a verification request for the card information, wherein the 1-st financial server transmits the verification request for the card information to the 2-nd financial server and determining whether the verification result includes a card index key corresponding to the card information being transmitted from the 2-nd financial server to the 1-st financial server, in response to the verification result including [[a]]the card index key corresponding to the card information being transmitted from the 2-nd financial server to the 1-st financial server, receiving the verification result from the 1-st financial server¶0234).
Regarding Claims 6 and 18, Wilson discloses obtaining acquisition request information including acquisition data from the service-providing device wherein the acquisition data includes at least one piece of the order data which is requested for acquisition by the service-providing device among the order data registered in the blockchain database after being approved, and in response to obtaining the acquisition request information including acquisition data determining, at the intermediary server, whether the acquisition data is valid, transmitting a validation result of determining whether the acquisition data is valid to the service-providing device, and, registering, the acquisition data in the blockchain database; transmitting the acquisition request information including the acquisition data to the financial server, and determining, at  the financial server whether the acquisition data is valid and transmitting, by the financial server,  acquisition result information to the intermediary server; and  registering, the acquisition result information in the blockchain database and transmitting, the acquisition result information to the service-providing device (¶0295).
Regarding Claims 7 and 19, Flitcroft discloses transmitting, by the intermediary server, the acquisition request information to the financial server, and determining, at the financial server whether the acquisition data included in the acquisition request information is registered in the blockchain database, and, determining, at the financial server, the acquisition data as valid (Fig. 9; ¶0129, ¶0201).
Regarding Claims 8 and 20, Flitcroft discloses wherein the financial server includes a 1-st financial server and a 2-nd financial server, further comprising: transmitting, by the intermediary server, the acquisition request information to the financial server, wherein the 1-st financial server determines whether the 7Application No. 16/655,248 Reply to Office Action of September 17, 2020 acquisition data included in the acquisition request information is registered in the blockchain database, the 1-st financial server determines whether the acquisition data is valid, and in response to the acquisition data being determined as valid, transmitting, by the 1-st financial server, an acquisition request for the acquisition data to the 2-nd financial server; and, receiving, at the 2-nd financial server, the acquisition result information from the 1-st financial server (¶0201).
Regarding Claim 9, Wilson discloses wherein the user identification information includes at least one of a user ID, an SSN, an ID of the user device, an IP address of the user device, a MAC address of the user device, and a phone number, as information unique to each user for identifying the user (¶0202).
Regarding Claim 10, Wilson discloses extracting, by the intermediary server, the order data from the user signature value by using the public key of the user registered in the blockchain database; and determining whether the user signature value is valid by confirming whether the order data extracted from the user signature value corresponds to the order data included in the payment request information (¶0041, ¶0072, ¶0087, ¶0279).
Regarding Claim 11, Wilson discloses transmitting, by the intermediary server, a confirmation request for the confirmation information to the user in response to the authentication request for the order data, wherein the user device determines whether the confirmation information obtained from the user corresponds to preset confirmation information, and in response to the confirmation information obtained from the user corresponding to the preset confirmation information, transmitting, by the user device, the user signature value created by signing the order data with the private key of the user (¶0050, ¶0269, ¶0277)
Regarding Claim 12, Flitcroft discloses wherein, the confirmation information includes at least one of (i) a password, (ii) a PIN code, (iii) fingerprint information of the user, and (iv) biometric information of the user (¶0119, ¶0148).
Regarding Claim 21, Wilson discloses 
- obtaining card registration request information which includes personal information on the user, the user identification information, the card information, and the push token ID being obtained from the user device, and transmitting a verification request for the card information from the intermediary server to the financial server; obtaining a verification result including a card index key corresponding to the card information from the financial server, and generating, at the intermediary server, a card token ID corresponding to the card index key and transmitting, by the intermediary server, a user authentication request for a user authentication to the user device corresponding to the push token ID; and obtaining the public key of the user corresponding to the user authentication from the user device, and in response to obtaining the public key of the user from the user device, 15Application No. 16/655,248 Reply to Office Action of September 17, 2020 registering, by the intermediary server, in the blockchain database, the card token ID, the user identification information, the push token ID, and the public key and obtaining the blockchain transaction ID corresponding to the registration process; and transmitting, by the intermediary server, the card token ID and the card index key to the financial server, and in response to the transmitting, generating, by the financial server, mapping relation between the card information and the card token ID (¶0202, ¶0267, ¶0275, ¶0279, ¶0281).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685